UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2155


ORLANDO IRA BROWN,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA, STATE OF,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:13-cv-02983-MBS)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Orlando Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Orlando    Brown    appeals        the    district         court’s    order

adopting the magistrate judge’s report and recommendation and

dismissing       without     prejudice          his     discrimination           complaint

against the State of South Carolina as barred by res judicata.

We   have      reviewed    the    record    and       find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Brown v. South Carolina, No. 3:13-cv-02983-MBS (D.S.C.

Sept. 24, 2014).           We dispense with oral argument because the

facts    and    legal     contentions      are    adequately       presented        in   the

materials       before    this    court    and    argument        would    not    aid    the

decisional process.



                                                                                  AFFIRMED




                                            2